Exhibit 10.1

Form of Non-Qualified Stock Option Agreement under

the DaVita Inc. 2002 Equity Compensation Plan

- Employee

Primary Terms

 

Optionee:    SSN:    Address:          Grant Date:    Options Granted:    Option
Price per Share:    Expiration Date:    Plan Name:    2002 Equity Compensation
Plan Plan ID#:    2002 Vesting Schedule:   

The terms set forth above, together with the terms and conditions attached,
constitute one agreement.

Note: Please mark and initial any correction to the Name, SSN and/or Address
shown on this page before returning a signed copy of this agreement to the Stock
Plan Administrator.



--------------------------------------------------------------------------------

This Non-Qualified Stock Option Agreement is dated as of                     
(“Grant Date”) by and between DaVita Inc., a Delaware corporation (“Company”)
and                      (“Optionee”) pursuant to the Company’s 2002 Equity
Compensation Plan (“Plan”). Capitalized terms that are used but not defined in
this document shall have the meanings set forth in the Plan.

1. Grant of Option.

(a) The Company hereby grants to the Optionee the right (“Option”) to purchase
all or any portion of                  shares (“Shares”) of the common stock of
the Company (“Common Stock”) at a purchase price of $                 per share
(“Option Price”).

(b) It is intended that this Option will not qualify for treatment as an
incentive stock option under Internal Revenue Code (“Code”) Section 422.

2. Term of Option.

(a) This Option shall be effective for the period (“Term”) from the Grant Date
shown above through March 30, 2010 (“Expiration Date”).

(b) In the case of the termination of the Optionee’s employment with the Company
(“Severance”), the following rules shall apply in determining the date on which
the Option shall terminate.

(i) If the Optionee dies while employed by the Company or during the three
(3) month period immediately subsequent to his or her Severance, the Option
shall terminate one (1) year from the date of the Severance.

(ii) If the Optionee was disabled (within the meaning of Section 22(e)(3) of the
Code) at the time of his or her Severance, the Option shall terminate one
(1) year following the Severance.

(iii) In all other cases, the Option shall terminate three (3) months following
the Severance.

(c) If the Optionee is transferred between the Company and a subsidiary thereof,
or vice versa, or between subsidiaries, Severance shall not be deemed to have
occurred.

(d) If there is a meaningful reduction, determined in the Company’s sole
discretion, in both the Optionee’s duties and responsibilities and the level of
the Optionee’s regular cash compensation for an extended or indefinite period of
time, the Company reserves the right to unilaterally revoke some or all of the
unvested portion of the Option.

3. Exerciseability.

(a) The shares subject to this Option shall become exerciseable (“vest”) on the
dates indicated under the Vesting Schedule table above such that this Option
shall be fully exerciseable on the last date listed on such table; provided,
however, that such vesting shall cease at the time of Optionee’s Severance.

(b) These installments shall be cumulative, so that this Option may be exercised
as to any or all of the Shares covered by an installment at any time or times
after the installment becomes vested and until this Option terminates.

(c) The foregoing notwithstanding, in the event that either (i) in connection
with a “Change of Control” (defined below), the “Acquiror” (defined below) fails
to assume, convert or replace this Option, or (ii) the Optionee’s employment is
terminated within the twenty-four (24) month period following a Change of
Control by the Company (or the Acquiror) other than for “Cause” (defined below)
or, if applicable, by the Optionee in accordance with the termination for “Good
Reason” provisions of the Optionee’s employment agreement, if any, then, in any
such case, this Option shall automatically vest and become immediately
exerciseable in its entirety, such vesting to be effective as of immediately
prior to the effective date of the Change of Control in the case of (i), and as
of the date of termination of the Optionee’s employment in the case of (ii). For
purposes of this agreement, a “Change of Control”, is defined herein as (i) any
transaction or series of transactions in which any person or group (within the
meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and 14(d) under
the Exchange Act) becomes the direct or indirect “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), by way



--------------------------------------------------------------------------------

of a stock issuance, tender offer, merger, consolidation, other business
combination or otherwise, of greater than 50% of the total voting power (on a
fully diluted basis as if all convertible securities had been converted and all
warrants and options had been exercised) entitled to vote in the election of
directors of the Company (including any transaction in which the Company becomes
a wholly-owned or majority-owned subsidiary of another corporation), or (ii) any
merger or consolidation or reorganization in which the Company does not survive,
or (iii) any merger or consolidation in which the Company survives, but the
shares of the Company’s Common Stock outstanding immediately prior to such
merger or consolidation represent 50% or less of the voting power of the Company
after such merger or consolidation, or (iv) any transaction in which more than
50% of the Company’s assets are sold, provided, however, that no transaction
contemplated by clauses (i) through (iv) above shall constitute a Change of
Control if both (x) the person acting as the Chief Executive Officer of the
Company for the six months prior to such transaction becomes the Chief Executive
Officer or Executive Chairman of the Board of Directors of the entity that has
acquired control of the Company as a result of such transaction (the “Acquiror”)
immediately after such transaction and remains the Chief Executive Officer or
Executive Chairman of the Board of Directors for not less than one year
following the transaction and (y) a majority of the Acquiror’s board of
directors immediately after such transaction consist of persons who were
directors of the Company immediately prior to such transaction. For purposes of
this Agreement, “Cause” means: (1) a material breach by Optionee of those duties
and responsibilities of the Optionee which do not differ in any material respect
from the duties and responsibilities of the Optionee during the ninety (90) day
period immediately prior to a Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Optionee’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
which is not remedied in a reasonable period of time after receipt of written
notice from the Company specifying such breach; (2) willful misconduct or gross
negligence which results in material harm to the Company; or (3) the conviction
of the Optionee of, or a plea of nolo contendere by the Employee to, a felony or
other crime involving fraud or dishonesty; or (4) willful violation of Company
policies which results in material harm to the Company.

(d) Except as otherwise provided for herein, the Optionee’s Severance (whether
by reason of death or otherwise) shall not accelerate the number of shares with
respect to which an Option may be exercised.

4. Method of Exercising.

This Option may be exercised by the Optionee upon delivery of the following
documents to the Company at its principal executive offices:

(a) Written notice, in the form of a completed exercise election form,
specifying the number of full Shares to be purchased;

(b) Payment of the full purchase price therefor in cash, by check, or in such
other form of lawful consideration as the Committee may approve from time to
time;

(c) Such agreements or undertakings that are required by the Committee pursuant
to the Plan; and

(d) Payment of any taxes (including withholding taxes) which may be required by
the Committee.

5. Assignments.

(a) This Option shall be exerciseable only by the Optionee during the Optionee’s
lifetime.

(b) The rights of the Optionee under this Option may not be assigned or
transferred except by will or by the laws of descent and distribution.

6. No Rights as a Stockholder.

The Optionee shall have no rights as a stockholder of any Shares covered by this
Option until the date a certificate for such Shares has been issued to him or
her following the exercise of the Option.



--------------------------------------------------------------------------------

7. Interpretation of Option.

(a) This Option is made under the provisions of the Plan and shall be
interpreted in a manner consistent with it.

(b) Any provision in this Option inconsistent with the Plan shall be superseded
and governed by the Plan.

(c) For all purposes under this Agreement, employment by the Company shall
include employment by the Company or any subsidiary thereof.

8. Legends on Certificates.

The Optionee acknowledges that the certificates representing the Shares issued
upon exercise of this Option may bear such legends and be subject to such
restrictions on transfer as the Company may deem necessary to comply with all
applicable state and federal securities laws and regulations.

9. Amendments.

This Option may be amended at any time with the consent of the Company and the
Optionee.

10. Non-Competition/Non-Solicitation/Non-Disclosure.

(a) The Optionee acknowledges and recognizes the highly competitive nature of
the business of the Company and accordingly agrees that while Optionee is an
employee of the Company and for the one-year period following termination of
such relationship, the Optionee will not (i) engage in or become an employee,
director, principal or shareholder of, consultant to or equity participant in,
any person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company that engages
in activities that are in competition with the Company in the United States (the
“Territory”); (ii) directly or indirectly, own, manage, control, operate, invest
in, acquire an interest in, or otherwise engage in, act for, or act on behalf of
any person firm, partnership, joint venture, association, corporation or other
business organization, entity, or enterprise other than the Company that engages
in activities that are in competition with the Company; (iii) be an officer,
director, consultant, partner, employee, creditor, agent, trustee, independent
contractor, or advisor on a paid or unpaid basis of any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity, or enterprise that has been a supplier to or client of the
Company; (iv) be an officer, director, consultant, partner, owner, employee,
creditor, agent, trustee, independent contractor, or advisor on a paid or unpaid
basis of any physician group or physician partners who provide
nephrology-related services; (v) (x) directly or indirectly induce any employee
of the Company, its affiliates or its subsidiaries or any physician with
privileges at a dialysis facility owned by the Company, its affiliates or its
subsidiaries to (A) engage in any activity that Optionee has agreed to refrain
from pursuant to (i)-(iv) above or (B) terminate his or her relationship with
the Company or any of its affiliates or subsidiaries or (y) directly or
indirectly employ, or offer employment to or other similar arrangement with, any
person who is or was during the period of the Optionee’s employment or
consulting or advisory relationship with the Company, or was beforehand,
employed or engaged by the Company, its affiliates or subsidiaries, including
but not limited to a medical director of a dialysis facility owned or operated
by the Company, its subsidiaries or affiliates, or a physician with admitting
privileges at a dialysis facility owned, operated or managed by Company, or one
of its affiliates or subsidiaries, or (vi) take any action that results, or
might reasonably result in any of the foregoing.

(b) In addition, Optionee agrees not to disclose or use for his or her own
benefit or purposes or for the benefit or purposes of any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, information, data, or other
confidential information relating to customers, development, programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, financing methods, plans, or the business and affairs of the
Company (“Information”); provided, however, the foregoing shall not apply to
(i) Information which is not unique to the Company, or (ii) Information which is
generally known to the industry or the public other than as a result of the
Optionee’s breach of this covenant, or (iii) disclosure that is required by any
applicable law, rule or regulation. If Optionee receives such a request to
produce Information in his or her possession, Optionee shall provide Company
reasonable advance notice, in writing, prior to producing said Information, so
as to give Company reasonable time to object to Optionee producing said
Information. Optionee also agrees that Optionee will not become employed by or
enter into service with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
other than the Company and any of its subsidiaries or affiliates in which
Optionee will be obligated to disclose or use any Information, or where such
disclosure would be inevitable because of the nature of the position.



--------------------------------------------------------------------------------

(c) If, at any time within (a) the Term of this Option, or (b) one (1) year
after termination of employment for any reason, whichever is the latest,
Optionee (i) breaches the non-competition provision of Section 10(a),
(ii) breaches the non-solicitation provision of Section 10(a), (iii) breaches
the non-disclosure provision of Section 10(b), (iv) is convicted of a felony,
(v) has been adjudicated by a court of competent jurisdiction of having
committed an act of fraud or dishonesty resulting or intending to result
directly or indirectly in personal enrichment at the expense of the Company, or
(vi) is excluded from participating in any federal health care program, then
(1) this Option shall terminate effective on the date on which Optionee enters
into such activity and (2) any gain realized by Optionee from exercising all or
a portion of this Option shall be paid by Optionee to the Company.



--------------------------------------------------------------------------------

This agreement may be considered null and void at the discretion of the Company
if a signed copy is not returned to the Stock Plan Administrator for the Company
by NO LATER THAN                         .

In Witness Whereof, the Company and the Optionee have executed this Option as of
the date first written above.

 

Optionee

     

Leadership

(Executive, V.P., etc.)

     

Company

 

 

Printed Name

   

 

 

Printed Name

   

 

 

Printed Name

 

Signature

   

 

Signature

   

 

Signature

 

Title

   

 

Title

   

 

Title

 

Division/Department

   

 

Division/Department

   

 

Division/Department